Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the replies filed on 15 October 2020 and March 25, 2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 6-12 of copending Application No. 16/293,111. 
Instant Claim 1 requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode where a coating is present on the anode. Reference Claim 1 also requires an energy storage device comprising an anode, a cathode and an electrolyte in contact with both the cathode and anode where a coating is present on the porous separator between the anode and the cathode. Both claims effectively require the same coating since the instant claim requires the coating on the anode and the reference requires the coating on the separator located between the anode and cathode. Further, in terms of the coating itself, both the instant claim and reference Claim 1 require an electrically non-conductive star polymer comprising a core (reference Claim 1 requires a hydrophobic core therefore making the instant claim broader than reference Claim 1) with at least three arms attached to the core wherein at least some of the arms comprise ion-conductive polar functional groups.
Instant Claim 2 is identical to reference Claim 2.
Claim 3 is identical to reference Claim 3.
Instant Claims 4 and 5 require that the coating has a thickness between 1nm and 100nm and between 5nm and 20nm, which encompasses the thickness required by reference Claim 5.
Instant Claims 6-8 require that the cores of the star polymers comprise an ionically non-conductive polymer comprising a hydrocarbon polymer where the hydrocarbon polymer is crosslinked, which encompasses the same hydrocarbon polymers of reference Claims 6-8 and would be expected to be ionically non-conductive as required by instant Claim 6.
Instant Claim 10 is identical to reference Claim 10 and includes polymers which also read on reference Claim 9.
Instant Claim 12 is identical to reference Claim 11.
Instant Claim 13 is identical to reference Claim 12.
Instant Claim 14 requires a porous separator which is compassed by the porous separator required by reference Claim 1.

Claims 9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/293,111 as indicated above, in view of Zaguib (2009/0280410 A1), newly cited. 
Instant Claims 9 and 11 additionally require that the ionically conductive polar functional groups of the arms comprise sulfonated polymers. However, this feature is taught by Zaguib, which teaches the claimed star polymer (see [0044] and indicates that functional groups may by sulfonated (see [0060]). It would have been obvious to one of ordinary skill in the art to utilize a sulfonated arm of the star polymer in order to help prevent the formation of lithium dendrites on the lithium anode (see [0013]-[0014]).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zaguib (US 2009/0280410 A1), newly cited.
Regarding Claim 1, Zaguib teaches an energy storage device (see battery structures recited in [0077]-[0088]), comprising a coated anode (multilayer material) comprising a metallic anode (layer of active lithium, see [0080] for example) in contact with an electrically non-conductive star polymer coating (ion-conducting protective layer, noting that the only electrically conductive layer recited is a current collector, see [0070]) wherein the star polymers in the star polymer coating comprise a core with at least 3 arms attached to the core (see [0044] indicating a star polymer with four branches, each branch reading on the claimed arms), and wherein at least some of the arms of the star polymers comprise ionically conductive polar functional groups (see [0053]-[0055] and [0059]-[0060] reciting the same functional groups recited by the instant specification; absent any difference between the instant use of these functional groups and those of Zaguib, it would be inherent that these functional groups 
Regarding Claim 2, Zaguib further teaches a single layer of star polymers (see figure 2 particularly N°2 which shows a single layer of the protective layer P applied).
Regarding Claim 3, instant [0050] indicates that the term “self-assembled” means the star polymers align with one another in an organized structure or pattern of building blocks. Therefore, Zaguib teaches that the star polymer coating is self-assembled with an “organized structure of building blocks” shown in [0045] where each of the building blocks are the branches.
Regarding Claim 9, Zaguib further teaches that the ionically conductive polar functional groups are selected from sulfonates, phosphate and borate (see [0060] which are part of functional groups 4 and 5 in [0059]).
Regarding Claim 10, Zaguib further teaches that the arms of the star polymer comprise a (meth)acryl backbone selected from polyethylene glycol methacrylate (see [0052]-[0055] indicating ethylene glycol tape polymers attached to grafted polymerizable functional groups such as methacrylate as indicated in [0058]).
Regarding Claim 11, Zaguib further teaches that the ionically conductive arms comprise sulfonated polymers (see [0060]).
Regarding Claim 12, Zaguib further teaches that the anode comprises a metal consisting of lithium (see [0080] indicating a layer of active lithium).
Regarding Claim 13, Zaguib further teaches that the cathode comprises a material selected from the group consisting of oxygen and metal oxides capable of metal-ion intercalation (see [0090]-[0091] indicating metal oxide active materials).
Claim 14, Zaguib further teaches that the device further includes a porous separator between the anode and the cathode (see [0089] indicating a separator impregnated with electrolyte, and see [0124] indicating that the Celgard separator has pores).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaguib as applied to Claim 1 above, in view of Zhang (US 2021/0143511 A1), newly cited.
Regarding Claims 4-5, Zaguib further teaches that the thickness of the star polymer coating (the protective layer) is from 1 to 100µm, which is 100 to 10,000nm and therefore does not meet the claims requiring a thickness of between 1nm and 100nm in Claim 4 and between 5nm and 20nm in Claim 5.
However, Zhang also teaches a coating used in a solid state lithium ion battery (see [0035] indicating materials for use in solid electrolyte batteries) including the same polymer blocks as Zaguib and the instant application (see [0043] indicating acrylic resins and compare with acrylic resins recited in Zaguib [0044] and [0058]). Zhang also further teaches that the coating may be applied to both sides of a .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zaguib, as indicated above with respect to Claim 1, in view of Lee (US 2016/0064770 A1), as cited on applicant’s IDS dated 08 March 2019. Although Zaguib does teach the benefit of cross-linking the components of the polymer (see [0044]) in order to impart mechanical strength (see [0037]), Zaguib does not teach an ionically non-conductive polymer at the core of the star polymer, including a hydrocarbon selected from the group consisting of polystyrene, polyethylene and polypropylene wherein the hydrocarbon is crosslinked. However, Lee also teaches a protective coating for an anode (see [0113]) including a star shaped block copolymer (see [0138]) and particularly indicates not only ion-conductive units similar to those of Zaguib, but also teaches a combination with a non-conducting polymer block such as polystyrene (see [0139]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an ionically non-conductive block to the star polymer in order to impart a structural phase to the polymer (see [0137]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/						/MILTON I CANO/Examiner, Art Unit 1723						Supervisory Patent Examiner
Art Unit 1723